Citation Nr: 0840416	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected left knee lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1984 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
July and October 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which reduced his disability rating for his 
service-connected left knee disorder from 30 percent to 10 
percent, effective February 1, 2006.  He appealed the 
reduction and sought an increased rating.

In the intervening period of the appeal, he also sought 
temporary compensation at 100 percent rating for the period 
of recovery following a recent knee surgery.  See February 
2006 statement.  In an April 2005 rating decision, the RO 
granted a temporary total evaluation of 100 percent because 
of extended convalescence required for surgical treatment of 
his service-connected left knee disorder, effective from 
January 17, 2006 until March 1, 2006.  In the same rating 
decision, the previously adjudicated reduction was to become 
effective at 10 percent, effective March 1, 2006.  The 
reduction was continued in a February 2007 statement of the 
case (SOC).

However, in an August 2008 supplemental SOC (SSOC), the RO 
rescinded the reduction of 10 percent), restoring the rating 
for the knee to 30 percent, effective March 1, 2006, the day 
after the period of the temporary total evaluation of 100 
percent.  Consequently, the issue of the reduction of the 
left knee disorder rating has been resolved.  But, 
significantly, he continues to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he expressly indicates otherwise).

On his July 2007 hearing election form, the veteran requested 
a videoconference hearing.  However, he failed to report for 
the hearing scheduled for October 2008.  He has not explained 
his absence or requested to reschedule the hearing.  
Therefore, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The veteran is already in receipt of the maximum 
schedular rating available for instability of the knee under 
Diagnostic Code 5257 and there are no other applicable 
Diagnostic Codes that provide a higher rating for such 
symptomatology.

2.  There is x-ray evidence of arthritis of the left knee.  
On the most recent VA examination in July 2006, range of left 
knee motion was from zero to 90 degrees, with pain and 
stiffness beginning at 80 degrees.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for instability of the left knee.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5256, 5257, 5258, 5259, 5262, 5263 
(2008).

2.  Resolving any doubt in the veteran's favor, the criteria 
are met for a separate 10 percent rating for arthritis and 
painful limitation of flexion in the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 
5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).
VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2005.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The March 2006 letter also complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and most recently readjudicated the 
veteran's claim in the August 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  

As well, the Board observes that the September 2008 VCAA 
letter sent to the veteran meets the notice requirements of 
the Court's recent decision in Vazquez-Flores.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim").  
However, there has been no reason for the RO to readjudicate 
the claim, such as in another SSOC, because the veteran has 
not submitted any additional evidence in response to that 
additional Vazquez notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007); see again, Mayfield IV and Prickett, 
supra.  That is to say, the absence of another SSOC after the 
most recent September 2008 notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), identified private treatment 
records, and arranged for VA compensation examinations to 
assess the severity of his left knee disorder.  
38 C.F.R. § 3.327(a) (2008).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  


II.  Analysis - Entitlement to a Rating Higher than 30 
Percent for Left Knee Lateral Meniscus Tear

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, as here, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

The veteran is currently in receipt of a 30 percent rating 
for left knee lateral meniscus tear, under Diagnostic Code 
5257, for recurrent subluxation or lateral instability of his 
left knee.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, a 30 percent rating is for 
application when there is severe recurrent subluxation or 
lateral instability.  There is no higher rating available 
under that diagnostic code.  It is also noted that the 
medical record show findings of "severe" and "significant" 
instability in his left knee.  

There is no evidence of ankylosis of the knee, and so, 
Diagnostic Code 5260 need not be considered.  Nor is there 
evidence of impairment of the tibia and fibula, and so, 
Diagnostic Code 5262 also need not be considered.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
(DC) 5003 or 5010.  Rating personnel must consider functional 
loss and clearly explain the impact of pain on the 
disability.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, these regulatory provisions were 
taken into account in assessing the range of motion of the 
veteran's knee disability.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis) (2008).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg (knee) is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  DC 5260.  Limitation of 
extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  DC 5261.

The medical evidence includes x-ray evidence confirming 
arthritis in the left knee joint.  See April 2007 X-ray 
report by Dr. C.B-J.  Here, the veteran's limitation of 
flexion was to 90 degrees, and only to 80 degrees, 
considering pain and stiffness.  The veteran also exhibited 
pain at 80 degrees flexion on the March 2005 VA examination.  
Thus, because the veteran's left knee arthritis, evidenced by 
x-rays, is productive of limitation of motion of the left leg 
to 80 degrees with pain and stiffness, the Board finds that 
entitlement to a separate 10 percent rating, and not more, 
under Diagnostic Code 5260 is warranted.  However, limitation 
of extension is not similarly compensable, as the March 2005 
VA examination report found he had full extension, i.e. to 0 
degrees, without any observation of limitation due to pain 
(July 2006 VA examination report silent regarding extension).  

The Board cannot otherwise "stage" the veteran's rating 
under Hart.  There is no medical evidence of record to 
support staging his left knee disability.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

So, in conclusion, resolving all reasonable doubt in the 
veteran's favor, the Board finds that a separate 10 percent 
rating, but no higher, is warranted for the painful arthritis 
of his left knee.  Otherwise, the preponderance of the 
evidence is against a finding that the criteria for a rating 
higher than 30 percent have been met under any applicable 
Diagnostic Code, especially under Diagnostic Code 5257.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


III.  Consideration of an Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 30 percent schedular rating under 
Diagnostic Code 5257 and separate grant of 10 percent 
schedular rating under Diagnostic Code 5260, respectively.  
See 38 C.F.R. § 4.1 (2008), indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  

The record shows that the veteran has been downgraded from a 
machine operator to a nighttime security officer, but even 
so, there is no indication, let alone competent evidence of 
record, that his left knee disability has caused marked 
interference with employment and he is not precluded from 
engaging in all forms of employment.  As mentioned, to the 
extent that any employability is hindered, it has already 
been incorporated into his current disability ratings.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment 
has been primarily on an outpatient basis, not as an 
inpatient.  To the extent he was convalescent, he already 
received a temporary total evaluation by an April 2006 rating 
decision.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for a rating higher than 30 percent for left knee 
lateral meniscus tear is denied, to the extent the disability 
is evaluated for recurrent subluxation or lateral instability 
under Diagnostic Code 5257.  

A separate 10 percent rating is granted for arthritis and 
painful limitation of left knee flexion, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.  



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


